EXHIBIT 10.2

 

DEBT PURCHASE AGREEMENT

 



THIS DEBT PURCHASE AGREEMENT (this "Agreement"), is made and entered into as of
the 31st day of December, 2015, by and among TCA GLOBAL CREDIT MASTER FUND, LP,
a Cayman Islands limited partnership, with an address of 3960 Howard Hughes
Parkway, Suite 500, Las Vegas, NV 89169 ("Assignor" or "Lender"), ROCKWELL
CAPITAL PARTNERS INC. ("Assignee"), and THE PULSE NETWORK, INC., a Nevada
corporation (the "Borrower").

 

W I T N E S S E T H

 

WHEREAS, the Borrower, Lender and others entered into, or are otherwise parties
to and bound by, the terms of a Credit Agreement dated as of September 30, 2014,
but made effective as of October 3, 2014 (the "Original Credit Agreement"), as
further amended by that certain First Amendment to Credit Agreement dated as of
December 16, 2014 (the "First Amendment"), as further amended by that certain
Second Amendment to Credit Agreement dated as of April 1, 2015 (the "Second
Amendment"), as further amended by that certain Third Amendment to Credit
Agreement dated as of December ___, 2015 (the "Third Amendment")(collectively,
as further amended, supplemented, renewed or modified from time to time, the
"Credit Agreement"); and

 

WHEREAS, pursuant to the Credit Agreement, the Borrower executed and delivered
to Lender that certain Revolving Note dated as of September 30, 2014, but made
effective as of October 3, 2014, evidencing Revolving Loans under the Credit
Agreement (such Revolving Note, together with any other amendments, renewals,
substitutions, replacements or modifications from time to time, collectively
referred to as the "Original Revolving Note"); and

 

WHEREAS, pursuant to the First Amendment, the Borrower executed and delivered to
Lender that certain Replacement Revolving Note dated as of December 16, 2014,
evidencing an aggregate amount of Revolving Loans under the Credit Agreement in
the amount of Two Million Six Hundred Forty-One Thousand Seventy-Three and
30/100 Dollars ($2,641,073.30) (the "First ReplacementNote"), which First
Replacement Note replaced and superseded the Original Revolving Note in its
entirety; and

 

WHEREAS, pursuant to the Second Amendment, the Borrower executed and delivered
to Lender that certain Second Replacement Revolving Note dated as of April 1,
2015, evidencing an aggregate amount of Revolving Loans under the Credit
Agreement in the amount of Two Million Eight Hundred Twenty-Eight Thousand
Thirty-Seven and 03/100 Dollars ($2,828,037.03) (the "Second ReplacementNote"),
which Second Replacement Note replaced and superseded the First Replacement Note
in its entirety; and

 

WHEREAS, Assignee desires to purchase from Lender, and Lender is amenable to
selling and assigning to Assignee, Assignor's right, title and interest in and
to a portion of the monetary obligations evidenced by the Second Replacement
Note, such portion being equal to Three Hundred Thousand Dollars ($300,000.00)
of the monetary obligations evidenced by the Second Replacement Note (the
"Assigned Debt"), which Assigned Debt shall be purchased by Assignee in multiple
tranches as more specifically hereinafter set forth; and

 



 1

 



 

WHEREAS, on or prior to each "Purchase Tranche Closing" (as hereinafter
defined), as directed by Lender, the Borrower agrees to sever, split, divide and
apportion the Second Replacement Note (or any replacement notes issued in
replacement thereof as hereby contemplated, as applicable) into two separate and
distinct replacement notes, each in substantially the form as set forth on
Exhibit "A" attached hereto (the "Note Form"), one for the amount of the portion
of the Assigned Debt being sold and assigned at such Purchase Tranche Closing
(the portion of the Assigned Debt being sold and assigned at each separate
Purchase Tranche Closing, as applicable, being referred to as the "Applicable
Assigned Debt"), and one for the remaining amount of the overall debt evidenced
by the Second Replacement Note (or any replacement notes issued in replacement
thereof as hereby contemplated, as applicable);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Assignor, Assignee, and Borrower hereby
covenant and agree as follows:

 

1. Recitals. The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.

 

2. Agreement to Assign Assigned Debt.

 

(a) Purchase Tranche Closings. Provided there is no default or breach under this
Agreement, and that no event has occurred that, with the passage of time, the
giving of notice, or both, would constitute a default or breach under this
Agreement, and subject to all the terms and provisions of this Agreement, the
Assignor hereby agrees to sell and assign to Assignee, and Assignee hereby
agrees to purchase from Assignor, the Assigned Debt, which Assigned Debt shall
be sold in six (6) separate tranches (each of such tranches hereinafter referred
to as a "Purchase Tranche"), each of such separate Purchase Tranches to be sold
and assigned on the respective dates and for the respective amounts set forth in
the schedule attached hereto as Exhibit "B" (each closing of a Purchase Tranche
referred to as a "Purchase Tranche Closing" and the purchase price to be paid
for each Applicable Assigned Debt at each Purchase Tranche Closing, as shown on
such attached schedule, referred to as the "ApplicablePurchase Price");
provided, however, nothing herein shall prevent Assignee from electing to
purchase a greater portion of the Assigned Debt than that set forth in the
attached schedule for any given Purchase Tranche Closing, up to the aggregate
amount of the Assigned Debt, by written notice to Assignor delivered prior to
the applicable Purchase Tranche Closing.

 

(b) Deliveries at Each Purchase Tranche Closing. Subject to the terms of this
Agreement, at each Purchase Tranche Closing: (i) Lender shall execute and
deliver to Assignee, an assignment of the Applicable Assigned Debt being sold
and assigned at such Purchase Tranche Closing, substantially in the form
attached hereto as Exhibit "C" (each, an "Assignment"); (ii) Lender shall
deliver to Assignee the original replacement note for the Applicable Assigned
Debt being sold and assigned at such Purchase Tranche Closing (subject to
receipt of same by Lender from Borrower as provided in Section 2(c) below); and
(iii) Assignee shall pay to Lender the Applicable Purchase Price for the
Applicable Assigned Debt being sold and assigned at such Purchase Tranche
Closing, by wire transfer of good and cleared U.S. currency to an account
designated by Lender.

 



 2

 



  

(c) Borrower's Obligation to Sever Notes. On or prior to each Purchase Tranche
Closing, and within no later than two (2) business days after request therefor
is made by Lender to Borrower, the Borrower agrees to sever, split, divide and
apportion the Second Replacement Note (or any replacement notes issued in
replacement thereof as hereby contemplated, as applicable) into two separate and
distinct and newly issued replacement notes, each substantially in the Note
Form. One of such replacement notes shall be for a principal amount equal to the
Applicable Purchase Price corresponding to the Applicable Assigned Debt for the
applicable Purchase Tranche Closing, and the other replacement note shall be for
a principal amount equal to the remaining amount of the overall debt then
existing and evidenced by the Second Replacement Note (or any replacement notes
issued in replacement thereof as hereby contemplated, as applicable). In order
to clarify the foregoing, as an example, on or prior to the first Purchase
Tranche Closing contemplated hereby, upon request by Lender, the Borrower shall
provide to Lender two replacement notes in replacement of the Second Replacement
Note, one for $50,000, which is the Applicable Purchase Price for the Applicable
Assigned Debt being sold and assigned at the first Purchase Tranche Closing, and
the second for $1,956,572.34 (as of December 3, 2015), which is the amount of
the overall debt evidenced by the Second Replacement Note, less the Applicable
Purchase Price for the first replacement note being sold and assigned at the
first Purchase Tranche Closing. This second replacement note shall then be
severed in the same manner for the second Purchase Tranche Closing, and this
foregoing process of severing and issuing replacement notes shall be repeated
for each Purchase Tranche Closing, until the Assigned Debt is sold and assigned
in full, or this Agreement is otherwise earlier terminated in accordance with
its terms. Assignee acknowledges and understands that Lender's obligation to
sell, assign and deliver each original replacement note representing the
Applicable Assigned Debt at each Purchase Tranche Closing is subject to and
conditioned upon Borrower executing and delivering such replacement notes to
Lender in accordance with this Agreement.

 

(d) Remaining Debt. Assignee and Borrower acknowledge that at each Purchase
Tranche Closing, and subject to Lender's receipt of the Applicable Purchase
Price, only the Applicable Assigned Debt represented by the specific replacement
note representing the applicable Purchase Tranche shall be deemed sold and
assigned hereunder, it being acknowledged by Assignee and Borrower that the
remaining portion of the debt evidenced by the Second Replacement Note (or any
replacement notes issued in replacement thereof as hereby contemplated, as
applicable) shall not be sold or assigned thereby unless and until additional
replacement notes for additional Purchase Tranches are thereafter sold in
accordance with this Agreement and the Applicable Purchase Price therefor is
received by Lender. Moreover, any portion of the debt evidenced by the Second
Replacement Note other than the Assigned Debt (the "Remaining Debt") shall not
be part of this Agreement and shall not be subject to sale or assignment
hereunder.

 

(e) No Security Rights. Assignee and Borrower each hereby agree and
acknowledge that the sale, transfer and assignment of the Assigned Debt, or any
portion thereof, shall be a sale, transfer and assignment of the monetary
obligations evidenced by such Assigned Debt (or portion thereof) only, and shall
not include, and such sale, transfer and assignment expressly excludes, the
Remaining Debt, as well as excluding any and all security rights, rights to any
collateral, or any other security interests or rights of Assignor of any nature
or kind related to, arising under, or pursuant to, the Credit Agreement, any
other "Loan Documents" (as defined in the Credit Agreement) related thereto, or
any other security agreements, UCC financing statements, or any other documents
or instruments relating to the obligations of the Borrower or any "Guarantors"
(as defined in the Credit Agreement) to Assignor (collectively, the "Security
Rights"), it being agreed and acknowledged that all Security Rights shall remain
with Assignor, as security for any portion of the Assigned Debt not assigned at
any Purchase Tranche Closing, the Remaining Debt, or any other obligations of
Borrower or any Guarantors to Assignor.

 



 3

 



 

3. Conditions to Additional Purchases.

 

(a) Initial Purchase. The initial Purchase Tranche contemplated hereunder shall
be closed and funded simultaneous with the execution of this Agreement by
Lender, Assignee and Borrower.

 

(b) Subsequent Purchases. If the first Purchase Tranche Closing is consummated
hereunder, and the Applicable Purchase Price therefor is paid and received by
Lender as contemplated under this Agreement, then Assignee's obligation to
purchase any additional Purchase Tranches as hereby contemplated is a binding
and continuing obligation of Assignee; provided, however, Assignee shall have
the right to terminate such obligation at any time during the term of this
Agreement upon the occurrence of any of the following events (each a "Trigger
Event"): (i) the Borrower fails to stay current in its filing obligations with
the SEC; (ii) trading of the Borrower's Common Stock on the "Principal Trading
Market" (as defined in the Credit Agreement) is stopped or halted for any
reason; (iii) any suspension of electronic trading or settlement services by the
Depository Trust Company ("DTC") with respect to the Common Stock occurs and is
continuing, or any receipt by the Borrower of any notice from DTC to the effect
that a suspension of electronic trading or settlement services by DTC with
respect to the Common Stock is being imposed or is contemplated (unless, prior
to such suspension, DTC shall have notified the Borrower in writing that DTC has
determined not to impose any such suspension); (iv) the Borrower's transfer
agent (the "Transfer Agent") fails to issue to Assignee any shares of the
Borrower's Common Stock which may be due to Assignee in connection with any
conversion rights exercised by Assignee under any promissory notes purchased by
Assignee hereunder, or notes issued in replacement thereof; (v) the Borrower
fails to maintain its active status with its State of organization; (vi)
Borrower shall default (beyond any applicable notice and cure periods) in any of
their obligations to Assignee under the promissory notes purchased by Assignee
hereunder, or notes issued in replacement thereof, or any other obligations of
Borrower to Assignee; (vii) the Borrower fails to maintain any share reserve
required by Assignee; or (viii) at any time while this Agreement remains in
effect, the bid price of the Common Stock of the Borrower (as reported by
Bloomberg L.P.) is less than $0.0005 per share (as adjusted for stock splits,
stock dividends, stock combinations or other similar transactions). Upon the
occurrence of a Trigger Event, in the event Assignee desires to terminate its
obligation to purchase Purchase Tranches as hereby contemplated, Assignee shall
deliver to Lender written notice of such termination delivered within five (5)
days of the occurrence of the Trigger Event (which notice shall include a
statement of the Trigger Event that has occurred and reasonable evidence of the
occurrence thereof), whereupon Assignee's obligation to purchase any additional
Purchase Tranches thereafter shall immediately terminate and be of no further
force or effect.

 

4. Representations and Warranties of Assignor. Assignor makes the following
representations and warranties to Assignee, each of which shall be deemed made
as of the Effective Date, and re-made as of each Purchase Tranche Closing:

 

(a) Assignor is the legal and equitable owner of Assignor's right, title and
interest in and to the Assigned Debt, except for any portion of the Assigned
Debt previously sold and assigned to Assignee pursuant to this Agreement; and

 

(b) Assignor has not sold, transferred, assigned, pledged, hypothecated, or
otherwise encumbered the Assigned Debt, or any portion thereof, except for any
portion of the Assigned Debt previously sold and assigned to Assignee pursuant
to this Agreement; and

 

(c) The Assignor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate, partnership or other applicable power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder, and the execution, delivery and performance
by the Assignor of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate, partnership, or similar action on
the part of the Assignor; and

 



 4

 



 

(d) Except for the foregoing representations and warranties, this Agreement and
the Assignment is made by Assignor without recourse, representation or warranty
of any nature or kind, express or implied, and Assignor specifically disclaims
any warranty, guaranty or representation, oral or written, past, present or
future with respect to the Assigned Debt, any portion thereof, or any
instruments evidencing same, including, without limitation: (i) the validity,
effectiveness or enforceability of the Assigned Debt, any portion thereof, or
any instruments evidencing same; (ii) the validity, existence, or priority of
any lien or security interest securing the obligations of Borrower or any other
Credit Parties evidenced by the Assigned Debt, any portion thereof, or any
instruments evidencing same; (iii) the existence of, or basis for, any claim,
counterclaim, defense or offset relating to the Assigned Debt, any portion
thereof, or any instruments evidencing same; (iv) the financial condition of the
Borrower, or any other Credit Parties or guarantor or obligor liable under the
Assigned Debt, any portion thereof, or any instruments evidencing same, or the
ability of any such parties to pay or perform their respective obligations under
the Assigned Debt, any portion thereof, or any instruments evidencing same; (v)
the compliance of the Assigned Debt, any portion thereof, or any instruments
evidencing same with any laws, ordinances or regulations of any governmental
agency or other body; (vi) the value or condition of any collateral securing the
obligations under the Assigned Debt, any portion thereof, or any instruments
evidencing same; and (vii) the future performance of the Borrower or any other
Credit Parties or guarantor or obligor liable under the Assigned Debt, any
portion thereof, or any instruments evidencing same. Assignee acknowledges and
represents to Assignor that Assignee has been given the opportunity to undertake
its own investigations of the Borrower, the Assigned Debt, any portion thereof,
or any instruments evidencing same, and having undertaken and performed all such
investigations as Assignee deemed necessary or desirable, Assignee represents,
warrants and agrees that it is relying solely on its own investigation of the
Borrower, the Assigned Debt, any portion thereof, or any instruments evidencing
same, and not any information whatsoever provided or to be provided by Assignor,
or any representation or warranty of Assignor. This Agreement, and each
Assignment of the Assigned Debt, or portion thereof, as provided for herein is
made on an "AS IS," "WHERE IS" basis, with all faults, and Assignee, by
acceptance of this Agreement and each Assignment, shall be deemed to have agreed
and acknowledged that Assignor has fully performed, discharged and complied with
all of Assignor's obligations, representations, warranties, covenants and
agreements hereunder, that Assignor is discharged therefrom, and that Assignor
shall have no further liability with respect thereto, except only for those
express warranties contained in this Agreement, and Assignee, by such
acceptance, expressly acknowledges that ASSIGNOR MAKES NO WARRANTY OR
REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, RELATING TO
THE ASSIGNED DEBT, ANY PORTION THEREOF, OR ANY INSTRUMENTS EVIDENCING SAME,
EXCEPT AS SPECIFICALLY SET FORTH HEREIN.

 

5. Representations and Warranties of Assignee. Assignee makes the following
representations and warranties to Assignor, each of which shall be deemed made
as of the Effective Date, and re-made as of each Purchase Tranche Closing:

 

(a) The Assignee is a legally recognized entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, corporate, partnership or other applicable power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by the Assignee of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of the Assignee.

 



 5

 



 

(b) This Agreement, when executed and delivered by the Assignee, will constitute
a valid and legally binding obligation of the Assignee, enforceable against the
Assignee in accordance with its terms, except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors' rights
generally; or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(c) The Assignee: (i) either alone or together with its representatives, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of this investment and make an informed
decision to so invest, and has so evaluated the risks and merits of such
investment; (ii) has the ability to bear the economic risks of this investment
and can afford a complete loss of such investment; (iii) understands the terms
of and risks associated with the acquisition of the Assigned Debt, or any
portion thereof, or any instruments evidencing same, including, without
limitation, a lack of liquidity, price transparency or pricing availability and
risks associated with the industry in which the Borrower operates; (iv) has had
the opportunity to review the Borrower, its business, its financial condition,
its prospects, the Credit Agreement, the Assigned Debt, any portion thereof, or
any instruments evidencing same, all as the Assignee has determined to be
necessary in connection with this Agreement and the assignments contemplated
hereby.

 

(d) The Assignee understands that: (i) the Assigned Debt, any portion thereof,
or any instruments evidencing same, have not been registered under the
Securities Act of 1933 (the "SecuritiesAct") or the securities laws of any
state; (ii) the Assigned Debt, any portion thereof, or any instruments
evidencing same, and any securities issuable upon conversion of the Assigned
Debt, or any portion thereof, is and will be "restricted securities" as said
term is defined in Rule 144 of the Rules and Regulations promulgated under the
Securities Act ("Rule 144"); (iii) the Assigned Debt, any portion thereof, or
any instruments evidencing same, may not be sold, pledged or otherwise
transferred unless a registration statement for such transaction is effective
under the Securities Act and any applicable state securities laws, or unless an
exemption from such registration is available with respect to such transaction;
and (iv) the Assigned Debt, any portion thereof, or any instruments evidencing
same, will restrictive legends as to the foregoing in customary form.

 

(e) The Assignee is not accepting this Agreement or any Assignment as a result
of any advertisement, article, notice or other communication regarding the
Assigned Debt, any portion thereof, or any instruments evidencing same published
in any newspaper, magazine, internet or social media, broadcast over television
or radio, presented at any seminary, or under any other media generally
circulated or available to the public or any other general solicitation or
general advertisement.

 

(f) Neither the execution and delivery of this Agreement, or any Assignment, nor
the consummation of the transactions contemplated hereby, does or will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, or court to which the Assignee is subject or any provision of its
organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Assignee is a party. The
Assignee has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with this
Agreement and the assignment of the Assigned Debt, any portion thereof, or any
instruments evidencing same as contemplated hereby.

 



 6

 



 

(g) There is no action, suit, proceeding, judgment, claim or investigation
pending, or to the knowledge of the Assignee, threatened against the Assignee
which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
hereby.

 

(h) No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other Person is required for the
valid authorization, execution, delivery and performance by the Assignee of this
Agreement and the consummation of the transactions contemplated hereby.

 

(i) The Assignee hereby acknowledges that the Assigned Debt, any portion
thereof, or any instruments evidencing same may only be disposed of in
compliance with state and federal securities laws. The Assignee further
acknowledges that in connection with any transfer of the Assigned Debt, any
portion thereof, or any instruments evidencing same subsequent to the date
hereof and other than pursuant to an effective registration statement, or an
applicable exemption to such registration requirements, the Borrower and/or the
Borrower's transfer agent may require an opinion of counsel, the form and
substance of which opinion shall be reasonably satisfactory to the Borrower
and/or the Borrower's transfer agent, as applicable.

 

6. Borrower Acknowledgments. Borrower hereby represents and warrants that the
obligations evidenced by the Second Replacement Note, including, without
limitation, all obligations for the Assigned Debt and the Remaining Debt, are
valid and enforceable obligations of the Borrower subject to no defenses,
setoffs, counterclaims, cross-actions or equities in favor of the Borrower, and
to the extent the Borrower has any defenses, setoffs, counterclaims,
cross-actions or equities against Assignor and/or against the enforceability of
any such obligations, the Borrower acknowledges and agrees that same are hereby
fully and unconditionally waived by the Borrower. The Borrower further
acknowledges its obligations under Section 2(c) above, and agrees to timely and
promptly deliver replacement notes to Lender as required by this Agreement. The
Borrower further acknowledges that the Assigned Debt only represents a portion
of the obligations due or owing under the Second Replacement Note, and that the
Assigned Debt is only being assigned hereunder in Purchase Tranches as
contemplated above. In that regard, the Borrower further acknowledges that the
Remaining Debt, and any portion of the Assigned Debt for which the Applicable
Purchase Price therefor has not been received by Lender, are and remain valid
and enforceable obligations of the Borrower. Borrower agrees and acknowledges
that it is and shall remain liable to pay the Remaining Debt, and any portion of
the Assigned Debt for which the Applicable Purchase Price therefor has not been
received by Lender, as same becomes due in accordance with the terms of the
Credit Agreement and the Second Replacement Note, or any replacement notes
issued in replacement thereof as hereby contemplated, and nothing contained
herein shall be deemed or construed any waiver or to otherwise excuse
performance by Borrower under its obligations to Lender.

 

7.  RELEASE. AS A MATERIAL INDUCEMENT FOR LENDER TO AGREE TO ENTER INTO THIS
AGREEMENT, BORROWER AND ASSIGNEE HEREBY RELEASE LENDER, TOGETHER WITH ALL OF ITS
PARTNERS AND AFFILIATES, AND THE OFFICERS, MEMBERS, DIRECTORS, PARTNERS,
EMPLOYEES, AGENTS AND ATTORNEYS OF EACH OF THE FOREGOING, FROM ALL CLAIMS,
CAUSES OF ACTION AND LIABILITIES OF ANY NATURE OR KIND IN ANY WAY RELATING,
DIRECTLY OR INDIRECTLY, TO THE ASSIGNED DEBT, ANY COLLATERAL SECURING ANY
OBLIGATIONS THEREUNDER, THIS AGREEMENT, OR ANY OTHER DEBTS OR OBLIGATIONS IN ANY
WAY RELATING TO THE CREDIT AGREEMENT, TO THE EXTENT ARISING ON OR PRIOR TO THE
DATE HEREOF, INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING FROM OR
RELATING TO NEGOTIATIONS, DEMANDS, REQUESTS OR EXERCISE OF REMEDIES IN
CONNECTION WITH THE ASSIGNED DEBT, THIS AGREEMENT, ANY OTHER DEBTS OR
OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT, AND ANY AND ALL FEES OR
CHARGES COLLECTED IN CONNECTION WITH THE ASSIGNED DEBT, THIS AGREEMENT, OR ANY
OTHER DEBTS OR OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT. MOREOVER
UPON DELIVERY OF EACH ASSIGNMENT HEREUNDER, THE FOREGOING RELEASE SHALL BE
DEEMED AUTOMATICALLY RE-MADE AND EFFECTIVE FOR ALL CLAIMS, CAUSES OF ACTION AND
LIABILITIES OF ANY NATURE OR KIND COVERED HEREBY TO THE EXTENT ARISING ON OR
PRIOR TO THE DATE OF SUCH ASSIGNMENT.

 



 7

 



 

8. Default and Termination.

 

(a) Breach By Assignor. In the event Assignor shall breach any of its covenants
or agreements hereunder, and such breach is not cured within twenty (20) days
after Assignor's receipt of written notice of such breach from Assignee, which
notice shall specify the breach with specificity, then Assignee's sole and
exclusive remedy hereunder shall be to terminate this Agreement upon written
notice to Assignor, whereupon this Agreement shall terminate and Assignor and
Assignee shall have no further obligation, each to the other, under this
Agreement. Assignor and Assignee agree that the foregoing exclusive remedy will
be adequate and each of them agrees that Assignee shall not have any other
remedies, at law or in equity, for any breach by Assignor not cured within any
applicable notice and cure period, other than termination of this Agreement as
hereby provided.

 

(b) Breach By Assignee. In the event Assignee shall breach any of its covenants
or agreements hereunder, and such breach is not cured within twenty (20) days
after Assignee's receipt of written notice of such breach from Assignor, which
notice shall specify the breach with specificity, then Assignor's sole and
exclusive remedy hereunder shall be to terminate this Agreement upon written
notice to Assignee, whereupon this Agreement shall terminate and Assignor and
Assignee shall have no further obligation, each to the other, under this
Agreement. Assignor and Assignee agree that the foregoing exclusive remedy will
be adequate and each of them agrees that Assignor shall not have any other
remedies, at law or in equity, for any breach by Assignee not cured within any
applicable notice and cure period, other than termination of this Agreement as
hereby provided. Notwithstanding the foregoing to the contrary, the foregoing
notice and cure period shall not be applicable with respect to Assignee's
failure to pay the Purchase Price at the Purchase Tranche Closing, and any such
failure shall be deemed an immediate breach hereunder, entitling Assignor to
avail itself of the exclusive termination remedy hereby provided immediately
upon such failure to pay the Purchase Price at the Purchase Tranche Closing.

 

(c) Breach by Borrower. Any breach by Borrower under this Agreement shall be
deemed an event of default by Borrower under the Credit Agreement, and any such
breach may be enforced by Assignor through any remedies available to Assignor,
at law or in equity, or under the Credit Agreement. Borrower shall have no
rights to enforce this Agreement as against Assignor or Assignee, nor shall any
breach or default by Assignor or Assignee hereunder in any way abrogate, limit,
or otherwise affect Borrower's obligations under the Credit Agreement and
related Loan Documents.

 

9. No Waiver. The parties recognize and acknowledge that by entering into this
Agreement, the Lender is not waiving any rights or remedies it may have under
any of the Loan Documents, any defaults or Events of Default arising thereunder,
or any judgments previously obtained by Lender in connection therewith. In
addition, notwithstanding anything contained in this Agreement to the contrary,
the Lender shall have the right, at any time, to accept payment in full of the
then outstanding Remaining Debt, or any portion of the Assigned Debt not
assigned at any Purchase Tranche Closing, and in such event, Lender shall have
the absolute right to terminate this Agreement, without liability to Assignee or
any other Person, with respect to any portion of the Assigned Debt not yet sold
and assigned to Assignee as of such date.

 



 8

 



 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws governing the Second Replacement Note.

 

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

12. Headings. The headings of the paragraphs of this Agreement have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Agreement or used in any manner in the
interpretation of this Agreement.

 

13. Interpretation. Whenever the context so requires in this Agreement, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word "Person" shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

14. Partial Invalidity. Each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement or the application of such provision to any person or circumstances
shall, to any extent, be invalid or unenforceable, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 

15. Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a ".pdf" format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or ".pdf" signature page was an
original thereof.

 

16.  Effective Date. For purposes of this Agreement, the "Effective Date" shall
mean the date when this Agreement becomes fully executed by all parties hereto.

 

[Signatures on the following page]

 



 9

 




 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

 

 

Assignor:

 

 

 

 

 

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

    

By: TCA Global Credit Fund GP, Ltd. Its: General Partner

 

 

 

 

 

By:

 

 

 

Robert Press, Director

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Assignee:  

 

 

 

 

 

 

ROCKWELL CAPITAL PARTNERS INC.  

 

 

 

 

 

 

By:

/s/ Samuel Oshana

 

 

Name:

Samuel Oshana

 

 

Title:

 

 

 

 

 

 

 

Date: ________12/31/15__________________  

 



 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

 

Borrower:

 

THE PULSE NETWORK, INC., a Nevada corporation

 

   By:

/s/ Stephen Saber

 

Name:

Stephen Saber

 

Title:

CEO

 

Date:

12/29/15  

 



  

 10

 

 

EXHIBIT "A"

 

FORM NOTE


 

 

 

 

 

 11

 

 

EXHIBIT "B"

 

PURCHASE TRANCHES

 



Purchase Tranche Number

Applicable Purchase Price

Date for Purchase Tranche

Closing

1

$50,000

Simultaneously with execution of this Agreement

2-6

$50,000

Thirty (30) Days after prior Purchase Tranche Closing

 

 

 12

 

 

EXHIBIT "C"

 

FORM OF ASSIGNMENT

 

 

12

--------------------------------------------------------------------------------

 